




EXHIBIT 10.2

CONSIGNMENT SALE AGREEMENT

This Agreement is made as of February 5, 2007, by and between Nature Vision,
Inc., a Minnesota corporation (“Seller”) and New Vad, LLC, a Minnesota limited
liability company, (“Buyer”).

Recitals

A.           Seller and Buyer are parties to that certain Asset Purchase
Agreement dated of even date herewith (the “Purchase Agreement”), pursuant to
which Seller is selling to Buyer certain assets and Buyer is assuming from
Seller certain liabilities, as specified in the Purchase Agreement relating to
Seller’s Vaddio business line.

B.           Pursuant to the terms of the Purchase Agreement, Seller is
retaining title to the Vaddio inventory but has agreed to sell to Buyer the
inventory on consignment on the terms and conditions set forth herein.

Agreement

1.             Transfer of Possession. Seller agrees to transfer possession of
the inventory described in the Purchase Agreement and schedules thereto (the
“Consigned Inventory”) to Buyer upon execution of the Purchase Agreement (the
“Closing Date”).

2.             Title to Goods and Proceeds. Seller shall at all times retain
title to all Consigned Inventory delivered to Buyer under this Agreement until
the sale, if applicable, of such Consigned Inventory. The proceeds of all
Consigned Inventory purchased by Buyer shall be held in trust for the benefit
and the account of Seller until fully accounted for in accordance with the
provisions of this Agreement. Buyer must hold such funds in trust for Seller.

3.             Grant of Authority; First Use. Seller hereby grants to Buyer the
right and authority to act as its exclusive Buyer to purchase the Consigned
Inventory for its book value as set forth in the attached Schedule A. Buyer
agrees to purchase from Seller an item of Consigned Inventory before purchasing
that type of item from a third party.

4.             Security Interest. In that regard, and to protect Seller’s rights
with respect to the Consigned Inventory (in the event Buyer is deemed to hold
title to any of the Consigned Inventory), Buyer hereby grants Seller a security
interest in all right, title and interest of Buyer in and to the Consigned
Inventory, together with all substitutions and replacements and proceeds
thereof, together with all warehouse receipts, bills of lading and other
documents of title now or hereafter covering the Consigned Inventory. In no
event shall the foregoing grant by Buyer of a security interest be deemed to
abrogate Seller’s ownership interest in the Consigned Inventory. Buyer agrees
that its security interest in an item of Consignment Inventory will be released
upon receipt of payment for that item.

5.             Liens and Encumbrances. Buyer shall not pledge or encumber any
Consigned Inventory. Buyer shall not give a security interest in the Consigned
Inventory to any third party. Buyer shall have informed Seller in writing, prior
to the execution of this Agreement, of any


--------------------------------------------------------------------------------


security interests Buyer has given to any third party in its inventory that
could, in any way, cover the Consigned Inventory.

6.             Accounting; Payment on Sale of Consigned Inventory. On or before
Friday of each week during which this Agreement is in effect, Buyer will provide
in writing to Seller an accounting of all Consigned Inventory purchased in the
previous week and shall remit to Seller the payment due therefore within thirty
(30) days of the accounting. Such accounting shall be submitted in such form and
shall contain such detail as may be necessary to adequately account to the
Seller for the disposition of the Consigned Inventory, the remaining balances of
Consigned Inventory in Buyer’s possession and the payment due to Seller
therefrom. Notwithstanding Seller’s acceptance of periodic payments, Seller
shall have 30 days following April 30, 2007, July 31, 2007, October 31, 2007 and
January 31, 2008 to make a claim for adjustment by reason of errors or omissions
from the payment or the accounting relating to the previous quarter. If no such
claim for adjustment is timely made, such accounting and receipt of such payment
shall be deemed final and satisfied in full. The Seller or its designated
representatives may, upon request, periodically inspect the books and records of
Buyer during regular business hours for the purpose of verifying the accuracy of
the accountings and payments.

7.             Maintenance of Consigned Inventory. Buyer shall maintain the
Consigned Inventory at its principal place of business and use due care for
protecting the inventory from theft or damage in a commercially reasonable
manner. Buyer must also implement a clear method to physically segregate the
Consigned Inventory from any component parts or merchandise Buyer may acquire
from other sources after the Closing Date, and must disclose the details of such
method of segregation to Seller.

8.             Risk of Loss, Insurance. Buyer shall accept consignment of the
Consigned Inventory by signing this Agreement. Buyer shall be responsible for
loss or damage to any Consigned Inventory that has not been sold or delivered to
purchasers. Buyer shall obtain and maintain adequate insurance to cover losses
of or damages to all such Consigned Inventory. Seller is entitled to all
insurance proceeds that cover the loss of Consigned Inventory. Buyer shall pay
Seller the book value of the Consigned Inventory for the loss or damage to
Consigned Inventory under consignment. Within fifteen(15) days of the date
hereof, Buyer must provide proof to Seller that such insurance coverage is in
effect and that Seller is a loss payee.

9.             No Commission. There shall be no commission payable to Buyer for
the purchase and care of the Consigned Inventory. Buyer’s sole consideration
shall be derived from Buyer’s profit, if any, upon resale of the Consigned
Inventory by Buyer to its customers. Seller makes no representations or
warranties that Buyer will derive any profit from the resale of the Consigned
Inventory.

10.          Term, Termination; Disposition of Remaining Consigned Inventory on
Expiration. This Agreement shall remain in full force and effect for one year
from the date hereof or until the Consigned Inventory is sold in its entirety,
whichever occurs first. If any Consigned Inventory remains unsold upon the
expiration of this Agreement, Buyer must purchase and make payment for such
remaining Consigned Inventory at Seller’s cost (as given in Schedule A attached
hereto) on January 31, 2008. This Agreement may also be terminated as follows:


--------------------------------------------------------------------------------


(a)          In the event of a material breach of this Agreement by Buyer,
Seller may terminate this Agreement immediately by delivery of a notice of
termination. In the event that Buyer has continued in default for at least
ten(10) days after delivery of notice of default from Seller, Seller may require
Buyer to deliver at Buyer’s cost the remaining Consigned Inventory to Seller at
a location to be determined by Seller which is not more than 150 miles from
Buyer’s place of business.

(b)          In the event that (i) Buyer is bankrupt or insolvent, (ii) there is
an assignment for the benefit of Buyer’s creditors or similar disposition of the
assets of Buyer, (iii) Buyer voluntarily abandons its business, (iv) there is a
conviction or a plea of guilty or no contest to a charge of violating any law
relating to Buyer’s business, or (v) any act of Buyer impairs the reputation of
or good will associated with Seller, Seller may terminate this Agreement
immediately by delivery of a notice of termination.

(c)          This Agreement may terminate at any time upon mutual written
agreement of the parties.

All remedies set forth in this Agreement, including without limitation those
remedies set forth in Sections 11 and 18 of this Agreement, or otherwise
available at law or in equity shall survive the termination of this Agreement.

11.          Indemnification. Buyer hereby indemnifies and holds harmless Seller
from any liability, claim, judgment, loss, cost, expense or damage, including
legal fees and expenses, resulting from Buyer’s breach of or failure to comply
with the terms and conditions of this Agreement. The Buyer and Seller agree that
the remedies and limitations setforth in Section 5 of the Purchase Agreement do
not apply to this Agreement.

12.          Warranty. Seller is not liable for consequential or other damages
including, but not limited to, loss, damage, personal injury, ,or any other
expense directly or indirectly arising from the use of or inability to use the
Consigned Inventory either separately or in combination with other products. The
Consigned Inventory is sold “as is.” The only warranty from Seller is for clear
title. Any applicable manufacturer’s warranties on Consigned Inventory will be
transferred to Buyer, to the extent such warranties are transferable. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHETHER ORAL, WRITTEN OR IN ANY OTHER FORM,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, ARE EXPRESSLY EXCLUDED.

13.          Entire Agreement. This Agreement and any schedules or attachments
hereto and the Purchase Agreement to which this Agreement is related, constitute
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.

14.          Notices. Any notice, offer, request, demand, claim or other
communication provided for by this Agreement must be in writing and will be
deemed given or delivered when delivered by hand, transmitted by facsimile or
email or three days after the day when deposited


--------------------------------------------------------------------------------


in the United States mail, certified or registered, return receipt requested,
postage prepaid and properly addressed to the intended recipient as set forth
below. Any such notice or other communication sent electronically shall be
considered to be “in writing” provided it is in a standardized format that is
easily downloaded and printed through commonly used software (such as Word,
Excel, or Adobe).

If to Seller:

Nature Vision, Inc.

1480 Northern Pacific Rd

PO Box 641

Brainerd, MN 56401

Attn: Michael R. Day, CFO

Fax: (218) 825-0721

E-mail: mday@naturevisioninc.com

 

with a copy, which does not constitute notice to:

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: J.C. Anderson, Esq.

 

Fax:

(612) 632-4444

E-mail: jc.anderson@gpmlaw.com

 

 

If to the Buyer:

New Vad, LLC

4800 Quebec Avenue North

Minneapolis, MN 55428

Attn: Rob Sheeley

Fax: (763) 537-2852

E-mail: rsheeley@vaddio.com

 

with a copy, which does not constitute notice to:

James P. Michels

Rice, Michels & Walther, LLP

10 Second Street NE, Suite 206

Minneapolis, MN 55413

E-mail: jmichels@ricemichels.com

 

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means, but
no such notice, request, demand, claim or other communication will be deemed to
have been duly given unless and until it actually is received by the intended
recipient.


--------------------------------------------------------------------------------


15.          Governing Law; Consent to Jurisdiction. This Agreement will be
governed by and construed in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule. Each of the Parties submits to the jurisdiction of any state or federal
court sitting in Hennepin County, Minnesota, in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceeding may be heard and determined there. Each Party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
Party. Each Party agrees that a final judgment in any action or proceeding so
brought will be conclusive and may be enforced by suit on the judgment or in any
other manner provided by law or in equity.

16.          Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the same is in writing and signed by the Parties.
No waiver by any Party of any default, misrepresentation or breach of warranty
or covenant under this Agreement, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant under this Agreement or under any of the other agreements
collateral hereto.

17.          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

18.          Injunctive Relief. It is hereby understood and agreed that damages
may be an inadequate remedy in the event of a breach by Buyer of this Agreement
and that any such breach by Buyer would cause Seller significant and irreparable
injury and damage. Accordingly, Buyer agrees that Seller shall be entitled,
without waiving any additional rights or remedies otherwise available to Seller
at law or in equity, to injunctive and other equitable relief in the event of a
breach or intended or threatened breach by Buyer of this Agreement.

[SIGNATURE PAGE(S) FOLLOWS]













--------------------------------------------------------------------------------


The Parties have executed this Consignment Sale Agreement as of the date first
above written.

  SELLER:
NATURE VISION, INC.       By    /s/   Michael R. Day        Its Chief Financial
Officer       BUYER:
NEW VAD, LLC       By    /s/   Robin Sheeley        Its President    















--------------------------------------------------------------------------------